Citation Nr: 0124222	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-17 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether an overpayment of VA compensation benefits in the 
amount of $2747.10 was properly created.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1986.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision by the VARO in Cleveland, 
Ohio. 

In July 2001, the veteran had a hearing before the 
undersigned member of the Board.  The veteran testified that 
even if his debt to the government was properly created, the 
government should waive recovery of the debt on the basis 
that it would be against equity and good conscience.  It was 
noted that questions involving proper creation of the debt 
and waiver of recovery of the debt were separate issues and 
that only the issue of proper creation of the debt had been 
considered by the RO and developed for appellate review.  
38 C.F.R. § 1.911(c)(1) (2001); Op. VA Off. Gen. Counsel, 
Precedent 6-98 (April 24, 1998) (published in VA Summary of 
Precedent Opinions of the General Counsel, 63 Fed. Reg. 
31262, 31264 (June 8, 1998)).  The veteran was informed that 
the waiver question had not been considered by the RO and 
that, therefore, the Board had no jurisdiction over that 
issue.  38 U.S.C.A. § 7104 (West 1991 and Supp. 2000); 
38 C.F.R. § 20.101 (2001).

After reviewing the claims folder, the Board is of the 
opinion that the question of entitlement to waiver of 
recovery of the overpayment of VA compensation benefits 
should be referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Effective in November 1987, the veteran was entitled to 
receive additional VA compensation for his spouse, L.J.

2.  In October 1991, the veteran was divorced from L.J.; 
however, he did not notify the VA of the divorce until 
February 1999.

3.  In November 1991, the veteran married L.L.; however, he 
did not notify the VA of the remarriage until February 1999.

4.  From October 1991 though February 1999, the veteran 
received additional compensation for L.J., in the amount of 
$2747.10, and he has been charged with a related overpayment 
for such amount.


CONCLUSION OF LAW

The criteria for relief from liability for an overpayment of 
VA compensation benefits in the amount of $2747.10, due to 
improper creation of the debt, have not been met.  38 
U.S.C.A. §§ 1115, 5110, 5111, 5112 (West 1991); 38 C.F.R. 
§§ 3.4, 3.31, 3.401, 3.501 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In October 1987, the RO received the veteran's claim (VA Form 
21-526e) of entitlement to service connection for various 
disabilities.  In his claim, he reported that he was married 
to L.J.  

By a rating action, dated in March 1988, the RO granted the 
veteran's claim of entitlement to service connection for 
various disabilities, effective in October 1987.  Then, as 
now, the combined rating for his various service-connected 
disabilities was 30 percent.  

In April 1988, the veteran reported that he had several 
dependents, including his spouse, L.J.  He submitted a copy 
of his marriage certificate.  Later, in April 1988, the RO 
notified the veteran that he was entitled to additional VA 
compensation benefits for his spouse and children, effective 
November 1, 1987.  He was further notified that any change in 
the number or status of his dependents had to be reported 
promptly to VA.  In January 1991, the veteran was informed 
that the failure to promptly report such changes would result 
in the creation of an overpayment in his account.

In February 1999, the RO received a report (VA Form 21-0538) 
that the veteran was married to L.L. 

In March 1999, following a request by VA, the veteran 
reported (VA Form 21-686c) that he had been divorced from 
L.J. on October 22, 1991, and that he had married L.L. on 
November 9, 1991.  

Later in March 1999, the RO informed the veteran (VA Form 20-
8993) that it was removing his ex-wife, L.J., from his award, 
effective November 1, 1991, the first day of the month 
following his divorce.  The RO also informed the veteran that 
it was adding L.L. to his award, effective March 1, 1999, the 
first day of the month after it received notice of her 
existence as his dependent.  The RO noted that it had 
adjusted the veteran's account accordingly and that such 
adjustment had resulted in an overpayment of benefits which 
would have to be repaid.  

By a letter received in May 1999, the veteran disputed the 
evidence that he had been overpaid VA compensation benefits 
for L.J.  He stated that he had, in fact, notified the RO in 
November or December 1991 that he had been divorced and 
remarried and assumed that the RO had made the appropriate 
adjustments.  He noted that up until March 1999, he had 
received no information to the contrary and did not find it 
unusual that he continued to receive additional compensation 
for his spouse.  

In an appendix to a Statement of the Case, issued in June 
1999, the RO sent the veteran an audit of his account showing 
that since November 1991, he had been overpaid VA 
compensation in the amount of $2747.10. 

In his appeal (VA Form 9), received in August 2000, the 
veteran noted that in late 1991, he had changed his survivor 
benefit plan (SBP) with the Air Force to reflect his divorce 
and remarriage and that such changes had been noted on his 
Air Force Retiree Account Statement.  He maintained that the 
VA was aware of those changes. 

At his July 2001 hearing before the undersigned Board member, 
the veteran reiterated that the VA was aware of his divorce 
and remarriage in 1991.  He also testified that even if he 
had not promptly notified the VA of his divorce and 
remarriage in 1991, he had still been married and was, 
therefore, entitled to receive the additional compensation 
for his spouse.  

II. Analysis

An additional amount of VA compensation may be paid for a 
dependent spouse where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  As 
noted above, the veteran's combined disability rating met 
that criteria at the time of his initial award in 1987, and 
he was entitled to receive additional compensation for his 
dependent spouse, L.J.

The effective date of a reduction of compensation by reason 
of divorce shall be the last day of the month in which such 
divorce occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. 
§ 3.501(d)(2).

The effective date of an award of additional compensation 
payable to or for a veteran on account of a dependent shall 
be the latest of the following dates:  (1) date of claim, (2) 
date dependency arises, or (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating 
action.  With regard to the date of claim, it means, in 
pertinent part, the following, listed in their order of 
applicability:  (i) date of veteran's marriage, if evidence 
of the marriage is received within one year of the marriage, 
otherwise (ii) date notice is received of the dependent's 
existence, if evidence is received within one year of the VA 
request.  38 U.S.C.A. § 5110(a), (f), (n); 38 C.F.R. 
§ 3.401(b).

In this case, the evidence clearly shows that the veteran was 
divorced from L.J. on October 22, 1991, and that he married 
L.L. on November 9, 1991.  His testimony notwithstanding, 
there is no evidence in the file that he notified the RO of 
either event prior to 1999.  In response to that notice, the 
RO properly terminated the additional payment of benefits for 
the veteran's first spouse, L.J., effective November 1, 1991, 
the first day of the month following his divorce.  It also 
initiated payment of additional VA compensation benefits for 
his wife, L.L., effective March 1, 1999, the first day of the 
month after the VA received knowledge of her existence as the 
veteran's dependent.  

While there may have been a change in his SBP on the 
veteran's Air Force Retiree Account Statement, dated in 
February 1992, that document was not received by VA until 
August 2000.  Moreover, the reason for the change in his SBP 
is not shown on the document, nor can it be inferred from a 
review of the document.  As such, that document cannot be 
considered a prompt notice in the change of the status of his 
dependents for VA purposes.  Accordingly, the change in the 
veteran's SBP in 1992 is of no force or effect in this case. 

The fact of the matter is that the veteran did not fulfill 
his duty to promptly notify VA of the change in the status of 
his dependents in 1991; and it is that failure which led to 
the current debt to the government.  Indeed, he continued to 
receive additional VA compensation benefits for L.J. until 
1999, despite the fact that she was not his spouse.  There is 
simply no basis to conclude otherwise; and therefore, the 
veteran cannot now be excused from repayment on the basis of 
an improperly created or invalid debt.  The law is 
dispositive of the issue and, as such, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In arriving at this decision, the Board is well aware of the 
veteran's argument that regardless of the identity of his 
spouse, the fact is that he was married for almost the entire 
period from 1991 to 1999.  Therefore, he maintains that he 
was entitled to additional VA compensation for a spouse from 
1991 to 1999.  Such an argument, however, is not for 
consideration in determining whether the debt, i.e., the 
overpayment, was properly created.  Rather, it goes to the 
question of whether collection of the overpayment should be 
waived on the basis of equity and good conscience.  As noted 
in the introduction section above, that question has been 
referred to the RO for consideration. 

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued regulations implementing the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Although the RO has not yet had the opportunity to consider 
whether any additional notification or development action is 
required under the VCAA, the lack of such consideration is 
not prejudicial to the foregoing appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Op. VA Off. Gen. Counsel, 
Precedent 16-92 (July 24, 1992) (published in VA Summary of 
Precedent Opinions of the General Counsel, 57 Fed. Reg. 
49743, 49747 (1992)).  In cases such as this, where the law, 
and not the facts, is dispositive of the issue, there is no 
amount of development which would allow the veteran to 
prevail.  Accordingly, there is no basis upon which to remand 
this case or otherwise develop the record with respect to the 
issue of whether the debt was validly created.  See Sabonis, 
6 Vet. App. at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefits flowing to the veteran are to be avoided).  

ORDER

An overpayment of VA compensation benefits in the amount of 
$2747.10 was properly created; therefore, entitlement to 
relief from liability on that basis is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

